DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10952812. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10952812 are more narrow that instant claims 1-14 and fully encompass the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “extending from and among the nose portion”. It is unclear what “among the nose portion” means in the context of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0028811 A1) in view of Phillips (US 5,427,091).
Regarding claims 1-2, Nelson discloses an isolation barrier (figure 1) comprising: 
a mask (12) comprising a face opening adapted to rest against the subject's face around a subject’s nose and mouth (figure 7 shows the opening adapted to rest against the face) and an access opening (16) opposite the to the face opening (opposite from the face opening portion outlined in the square below), the access opening arranged and configured to be in front of the subject's nose and/or mouth (port 16 is situated ahead of the nose/mouth [0021] explains the positioning of the mouth relative to 50 which can be seen from figure 1 as at least being behind port 16; see also annotated figure below which shows how “in front” can be interpreted. The examiner recommends amending the claims to clarify what front vs back is) when the mask rests on the subject's face and to provide access to the subject's nose and/or mouth (at least fluid access via 16 [0021]; the examiner also notes "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)), the mask extending away from the face opening to the access opening to form an interior mask volume between the access opening and the face opening (see figure 1, extends away from seal 82 along 12 from a top and from a bottom until meeting at opening 16 to form an interior mask volume); 
a feature (26) adapted to hold the mask on the subject's face [0020]; and 
an enclosure (30+100) comprising a first enclosure opening (opening at 112) (see figure 1) attached to the access opening (see figure 1), a second enclosure opening (34), and flexible material (the bag as shown in figure 1 can be inflated as set forth in [0024] and thus is flexible) extending from the first enclosure opening to the second enclosure opening (figure 1) and an enclosure volume extending between the first and second enclosure openings (see figure 1 for the interior of 30+100), the interior mask volume and enclosure volume defining a medical procedure field (the field is defined as 12+20+100) configured to extend from the subject's nose and mouth to the second enclosure opening when the isolation barrier is in place on the subject's face (as shown in figure 7).  
Nelson does not explicitly disclose that the first enclosure opening is attached around the access opening, nor that the flexible material comprising at least one area through which the enclosure interior can be viewed.
However, Phillips teaches a mask (10) wherein a first enclosure opening (12, 14) is attached around the access opening (see figure 1 wherein the opening at 10 is smaller than 12, 14) and a flexible material comprising at least one area through which the enclosure interior can be viewed (as set forth in Phillips, the bag is clear such that there would be at least one area through which the enclosure interior can be viewed; col. 5, lines 62-64; in addition there is an opening at 44 between the two ends of the bag 36). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have modified Nelson wherein the first enclosure opening is attached around the access opening as taught by Phillips since it would have been obvious that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In this case, the prior art device only differs from the claimed device in that the connection in the prior art is within the access opening, not around as claimed. Both connections are known in the prior art and one of ordinary skill could have substituted one connection for the other and the results would have been predictable. Further it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to have modified Nelson wherein the flexible material comprising at least one area through which the enclosure interior can be viewed as taught by Phillips for the benefit of viewing the enclosure interior (col. 5, lines 62-64).


    PNG
    media_image1.png
    909
    842
    media_image1.png
    Greyscale


Regarding claim 3, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, but does not explicitly state wherein the second enclosure opening is larger than the first enclosure opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the second enclosure opening is larger than the first enclosure opening since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nelson would not operate differently with the claimed opening sizes since 34 is sealable in Nelson. Further, applicant places no criticality on the range claimed, indicating simply in some embodiments, the second enclosure opening is larger than the first enclosure opening. (specification pp. [0042]).

Regarding claim 5, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, but does not explicitly state wherein the second enclosure opening has a cross sectional area greater than 20 cm2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the second enclosure opening has a cross sectional area greater than 20 cm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nelson would not operate differently with the claimed opening sizes since 34 is sealable in Nelson. Further, applicant places no criticality on the range claimed, indicating simply in some embodiments, the second enclosure opening may have a cross-sectional area of at least 20 cm2. (specification pp. [0152]).

Regarding claim 6, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses wherein the enclosure has an area (see figure 1, any area between the first and second enclosure openings) greater than or equal to an area of the access opening (see figure 1).  

Regarding claim 7, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, but does not explicitly state wherein the access opening has a cross-sectional area of greater than 5 mm2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the access opening has a cross-sectional area of greater than 5 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nelson would not operate differently with the claimed access opening size. Further, applicant places no criticality on the range claimed, indicating simply in some embodiments, the access opening has a cross-sectional area greater than 5 mm2. (specification pp. [0152]).

Regarding claim 8, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 and further discloses wherein the mask comprises a nose portion adapted to extend over, and rest on, a bridge of the subject's nose (see figure 7 which shows a nose portion at the patient’s nose, this portion extends slightly beyond the line differentiating front vs back in the annotated figure 7 above) and a chin portion adapted to rest at least partially beneath the subject's chin (see figure 7 which shows a chin portion at least partially beneath the subject’s chin).

Regarding claim 9, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 8 and further discloses a front portion extending from and among (interpreted as in the area of) the nose portion, the chin portion and the access opening (see figures 2 and 7).

Regarding claim 11, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses wherein the mask comprises a seal (82) adapted to engage the subject's face and configured to prevent air from moving between the mask and the subject's face [0035].  

Regarding claim 12, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses wherein the mask further comprises a port (20) adapted to connect a volume between the mask and the subject's face (within 12) to a negative pressure source "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). The examiner takes the position that port 20 is capable of connecting to a negative pressure source.

Regarding claim 13, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses wherein the mask further comprises a one-way valve (116) adapted to permit air to enter through a port (126) to a volume between the mask and the subject's face (within 12) and to prevent air from leaving the volume between the mask and the subject's face through the port [0024].  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0028811 A1) in view of Phillips (US 5,427,091) in further view of Zettergren et al. (US 2009/0159083 A1).
Regarding claim 4, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state wherein the enclosure defines an expanded maximum internal volume of greater than 0.8 liters.  
However, Zettergren teaches that it is known to provide enclosures (breathing bag 10) with an expanded maximum internal volume of greater than 0.8 liters [0020].  
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson wherein the enclosure defines an expanded maximum internal volume of greater than 0.8 liters as taught by Zettergren in order to provide an appropriately sized breathing bag for the patient [0020].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0028811 A1) in view of Phillips (US 5,427,091) in view of Smith et al. (US 2002/0162556 A1).
Regarding claim 10, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 8 above but does not explicitly state wherein at least one of the nose portion and the chin portion comprises flexible fabric.  
However, Smith teaches it is known to provide a mask wherein at least one of the nose portion and the chin portion comprises flexible fabric [0008].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson wherein at least one of the nose portion and the chin portion comprises flexible fabric as taught by Smith for the benefit of providing a soft, conformable mask for the patient [0008].

In the alternative to Claim 12 above, Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0028811 A1) in view of Phillips (US 5,427,091) in view of Varga et al. (US 2020/0038617 A1)
Regarding claim 12, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, and further discloses wherein the mask further comprises a port (20).
In the alternative to the rejection of claim 12 set forth above, Nelson does not explicitly disclose the port adapted to connect a volume between the mask and the subject's face (within 12) to a negative pressure source.
However, Varga teaches it is known to connect ports to negative pressure sources [0087] in order to monitor exhaled gases. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to have modified Nelson’s port to be adapted to connect to a negative pressure source for the benefit of allowing exhaled gases to be monitored [0087].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 2005/0028811 A1) in view of Phillips (US 5,427,091) in further view of Burz et al. (US 2014/0083431 A1).
Regarding claim 14, Nelson as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above but does not explicitly state the device further comprising a seal disposed between the first enclosure opening and the access opening.  
However, Burz teaches that it is known to provide a seal (80G) between two openings that connect (see figure 11, opening in frame and opening in elbow).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nelson wherein the device further comprises a seal disposed between the first enclosure opening and the access opening as taught by Burz for the benefit of ensuring a gas-tight connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785